                                           Case 3:20-mc-80046-JCS Document 2 Filed 02/20/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         EEON FOUNDATION,
                                   7                                                        Case No. 20-mc-80046-JCS
                                                        Plaintiff,
                                   8
                                                 v.                                         ORDER TO FILE AS A CIVIL CASE
                                   9
                                         GOOGLE INC., et al.,
                                  10
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Court has reviewed the initial pleading in this case and finds that it was erroneously

                                  14   classified as a miscellaneous case. The Clerk’s Office is instructed to reclassify this case and

                                  15   assign it a civil case number

                                  16          IT IS SO ORDERED.

                                  17   Dated: February 20, 2020

                                  18                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  19                                                    Chief Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
